Citation Nr: 9908340	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-13 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of gunshot wound (GSW) to the right leg, 
with involvement of Muscle Groups XIII, XIV and XV, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals of fracture, right femur with traumatic 
arthritis, right knee and 11/2 inch shortening of right femur, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected degenerative joint disease, right hip, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1942 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained by the 
RO.

2. Residuals of GSW to the right leg, with involvement of 
Muscle Groups XIII, XIV and XV, are productive of severe 
disability.

3. Residuals of fracture, right femur with traumatic 
arthritis, right knee and 11/2 inch shortening of right femur, 
are productive of limitation of flexion of the right knee, 
arthritis on X-ray, complaints of pain and stiffness, and no 
more than marked knee disability.


4. Degenerative joint disease, right hip, is productive of 
limitation of motion of the right hip, arthritis on X-ray, 
complaints of pain, and no more than moderate hip disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 40 percent for 
residuals of GSW, right 
leg, with involvement of Muscle Groups XIII, XIV and XV, have 
been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 
4.56, 4.73, Diagnostic Code 5313 (1998).

2.  The schedular criteria for a rating in excess of 30 
percent for residuals of fracture, right femur with traumatic 
arthritis, right knee and 11/2 inch shortening of right femur, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.7, 4.59, 4.73, Diagnostic Codes 5003, 5255, 
5256, 5261, 5275 (1998).

3.  The schedular criteria for a rating in excess of 20 
percent for degenerative joint disease, right hip, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.7, 4.59, 4.73, Diagnostic Codes 5003, 5250, 5252, 
5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the veteran's service medical records shows that 
he received a gunshot wound to the right leg in November 
1944, while serving in combat with the 551st Parachute 
Infantry near Isola, France.  Specifically, he sustained a 
perforating wound to the middle third of the right thigh, and 
a complete, compound, comminuted fracture of the middle third 
of the right femur.  He underwent an open reduction and was 
fitted with a bone plate, which was later removed.  In August 
1945, while still recovering from his wounds, he slipped and 
refractured his right 

femur at the site of the original wound.  The diagnosis was 
fracture, simple, complete, lower third right femur, through 
site of previous compound fracture.  His leg was casted, and 
there was no surgery.  He was treated for related cellulitis 
with abscess formation in 1962 and 1967.  

In May 1946, the RO granted service connection for a 
deformity of the right femur due to fracture of femur, right, 
rebroken, with 11/2 inches of shortening in the right leg and 
limitation of motion in the right knee, evaluated as 30 
percent disabling.  The Board notes that in August 1962, the 
veteran's service connected disabilities were characterized 
as residuals of fracture, right femur, with traumatic 
arthritis, right knee, and 11/2 inch shortening, right femur, 
evaluated as 30 percent disabling, and GSW, muscle group 
XIII, XIV and XV, evaluated as 30 percent disabling.  The 
ratings for both of these disabilities have remained at or 
above the 30 percent level since August 1962, and are now 
protected.  38 U.S.C.A. § 1159 (West 1991); 38 C.F.R. § 3.951 
(1998).  In June 1994, the veteran was granted service 
connection for degenerative joint disease, right hip, 
secondary to his service-connected disabilities, evaluated as 
20 percent disabling.

In May 1998, the veteran filed a claim for increased ratings 
for his service-connected disabilities.  In June 1998, the RO 
continued the 30 percent ratings for the veteran's residuals 
of GSW, right leg, with involvement of Muscle Groups XIII, 
XIV and XV, and his residuals of fracture, right femur with 
traumatic arthritis, right knee and 11/2 inch shortening of 
right femur.  The RO also continued the 20 percent rating for 
the veteran's degenerative joint disease, right hip. 

As an initial matter, the Board finds that the veteran's 
claims for increased evaluations for his service-connected 
residuals of GSW, right leg, with involvement of Muscle 
Groups XIII, XIV and XV; residuals of fracture, right femur 
with traumatic arthritis, right knee and 11/2 inch shortening 
of right femur; and degenerative joint disease, right hip, 
are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  When a veteran is seeking an increased rating, an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well 

grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Moreover, 
after reviewing the report of VA examination in June 1998, 
the Board finds that this examination report, and the other 
evidence of record, collectively allow for proper review of 
the veteran's claims and that no useful purpose would be 
served by remanding the veteran's claims for further 
development. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4 (1998).  Where 
entitlement to service connection has been established and an 
increase in disability rating is at issue, the present level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1998).  Therefore, the Board will consider 
the potential application of the various other provisions of 
the regulations governing VA benefits, whether or not they 
were raised by the appellant, as well as the entire history 
of the appellant's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

A review of the transcripts from the veteran's personal 
hearings, held in August and December of 1998, shows that he 
reported that he had right knee pain, and that his pain was 
manifest upon walking two to three blocks.  He stated that he 
was taking steroids for his arthritis of the hip, and 
painkillers twice a day for generalized right leg and hip 
pain.  He reported that he had right leg cramps that 
disturbed his sleep 

three to five times per month.  He said that although he 
still mowed his own lawn, and played quite a bit of golf, he 
had to take painkillers before playing golf and he had to use 
a cart.  

I.  Residuals of GSW, Right Leg

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include 3 muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312) and 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 5318).  
38 C.F.R. § 4.55(b) (1998).

The veteran's disability has been rated as 30 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5313.  
Under 38 C.F.R. § 4.73, DC 5313, a moderately severe 
impairment of the muscles of Group XIII warrants a 30 percent 
rating.  A severe impairment involving the Group XIII muscles 
warrants a 40 percent rating.  The muscles of Group XIII 
involve extension of hip and flexion of the knee; outward and 
inward rotation of the flexed knee; acting with rectus 
femoris and sartorius synchronizing simultaneous flexion of 
hip and knee and extension of hip and knee by belt-over-
pulley action at knee joint, as well as the posterior thigh 
group, and the hamstring complex of 2-joint muscles 
involving: (1) the biceps femoris; (2) the semimembranosus; 
and (3) the semitendinosus.  38 C.F.R. § 4.73, DC 5313.

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a) (1998).

Based on all the evidence of record, the Board finds that a 
rating of 40 percent is warranted for the veteran's residuals 
of GSW, right leg, with involvement of Muscle Groups XIII, 
XIV and XV.  In this case, the veteran's service medical 
records show that in 1944 he sustained a complete, compound, 
comminuted fracture 

of the middle third of the right femur.  A review of the June 
1998 VA examination report shows that the veteran has about a 
20 percent loss of the muscles of the right hamstrings, as 
well as a mild, or five percent, loss of the adductors of the 
right thigh.  Based on the foregoing, in evaluating the 
evidentiary record it is clear that the veteran sustained an 
open comminuted fracture which resulted in more than minimal 
muscle damage, such that his injury is to be considered 
severe.  See 38 C.F.R. § 4.56(a).  Under DC 5313, a severe 
impairment involving the Group XIII muscles warrants a 40 
percent rating.  Accordingly, a 40 percent rating is 
warranted for the veteran's service-connected connected 
residuals of GSW, right leg, with involvement of Muscle 
Groups XIII, XIV and XV, under DC 5313.  The Board further 
notes that the 40 percent rating is the maximum rating 
allowed under DC 5313. 

The veteran testified that he had tender scars during his 
hearing held in December 1998.  The Board points out that, to 
the extent that it may be argued that a separate rating is 
warranted for his tender scars, the veteran's current 40 
percent rating under DC 5313 takes his tender scars into 
account.  Therefore, to assign an additional rating for these 
same symptoms would be duplicative of symptomatology for 
which the appellant is currently rated, and would constitute 
pyramiding.  See 38 C.F.R.      § 4.14; see also Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

II.  Fracture, Right Femur with Arthritis, Right Knee and 
Shortening, Right Femur

The veteran has been granted service connection for residuals 
of fracture, right femur with traumatic arthritis, right knee 
and 11/2 inch shortening of right femur, currently evaluated as 
30 percent disabling.  

A review of the June 1998 VA examination report shows that 
the examiner noted that the veteran's right knee was not 
particularly uncomfortable and that he did not require pain 
or anti-inflammatory medication.  The veteran reportedly 
stated that he had not noted any particular weakness, but 
that he could not work squatting or kneeling and that he 
could not climb ladders.  He reportedly could negotiate 
stairs 

while holding on with his hand.  It was noted that the 
veteran walked and played golf regularly, although he used a 
cart.  He did not complain of any fatigue, fatigability or 
muscle weakness.  He said that he had some stiffness and 
grinding in his right knee, but no deformity or instability.  
He stated he had never used a cane.  The examiner further 
stated that the veteran had a one to two centimeter 
foreshortening of his right leg, but that he has never 
required a built-up shoe, and has never had any impairment 
due to his foreshortening.  

On examination, the veteran was noted to walk with a mild 
limp.  There was an entry wound in the medial aspect of the 
mid-thigh which was slightly depressed, oval, 3/4 inch in 
diameter and without tenderness or complications.  There was 
also a long, vertical and somewhat irregular scar with stitch 
scars on the middle aspect of the posterior hamstring area on 
the right with associated moderate loss of hamstring muscle.  
The examiner further characterized the veteran's right 
hamstring muscle loss as 20 percent, with "mild," or five 
percent loss of the adductors of the right thigh due to the 
bullet wound.  Motor strength in the remaining normal muscle 
in these areas was termed "adequate," and did not seem to 
result in measurable or notable weakness or fatigability of 
the legs.  Extension of the right knee was to 0 degrees, and 
flexion was to 80 degrees.  There was no pain on maneuvering 
or examination of the knee.  The examiner indicated that the 
veteran had not suffered any trophic changes or difficulties 
with the veins or nerves of the legs.  Accompanying X-ray 
reports for the right knee and femur note degenerative 
osteoarthritic changes in the right knee without acute bony 
trauma, and an old healed fracture in the mid-right femoral 
shaft with good callous formation and satisfactory alignment, 
although there was slight overriding at the fracture site.  
The relevant diagnoses were single gunshot wound affecting 
both thighs and resulting in compound fracture of the mid-
right femur, now healed and without deformity or subjective 
abnormality other than a 1.5 to two centimeter foreshortening 
of the right leg which of and by itself was not impairing; 
postoperative surgical repair of compound fracture of the 
right femur and with debridement of a percentage of the right 
hamstring muscle, with no significant functional impairment 
or residuals; refracture of the right femur in August 1945, 
healed and without additional 

impairment; and ankylosis/fibrosis and degenerative arthritis 
of the right knee with moderate functional limitation.

Under 38 C.F.R. § 4.71a, DC 5255, (impairment of the femur), 
a 60 percent evaluation is warranted for a fracture of the 
surgical neck of the femur, with a false joint.  DC 5255 also 
provides for assignment of a 60 percent evaluation upon a 
showing of nonunion, without loose motion, and weight bearing 
preserved with the aid of a brace.  For malunion of the 
femur, with marked knee or hip disability, a 30 percent 
evaluation is warranted. 

The Board finds that the preponderance of the evidence 
indicates that the veteran's residuals of fracture, right 
femur with traumatic arthritis, right knee and 11/2 inch 
shortening of right femur, are best evaluated as 30 percent 
disabling under DC 5255.  The veteran's femur appears to be 
well healed and there is no evidence of a fracture of the 
surgical neck of the femur, with a false joint, nor is there 
any evidence of nonunion, without loose motion, and 
weightbearing preserved with the aid of a brace, as required 
for the next higher rating of 60 percent.  The June 1998 VA 
examination report shows that the veteran did not use a brace 
and that he walked with only a slight limp.  His right knee 
had a limited range of flexion, to 80 degrees.  (The standard 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II). 

Based on the foregoing, the Board finds that the veteran's 
residuals of fracture, right femur with traumatic arthritis, 
right knee and 11/2 inch shortening of right femur, more nearly 
approximate the criteria for a 30 percent rating under DC 
5255.  In reaching this decision, the Board has taken the 
veteran's pain symptoms and weakness into account to the 
extent they are supported by adequate pathology. 38 C.F.R. 
§ 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995).  In this case, the most recent VA examination report 
shows that there is a moderate loss of muscle at the 
hamstrings.  However, the motor strength in the remaining 
normal muscle in these areas was "adequate," and did not 
seem to result in measurable or 


notable weakness or fatigability of the legs.  There was no 
pain on motion of the knee.  

The Board points out that the veteran's functional loss due 
to leg muscle damage has been included in his evaluation for 
under DC 5313, and there is no objective evidence which 
otherwise shows that the functional loss due to his residuals 
of fracture, right femur with traumatic arthritis, right knee 
and 11/2 inch shortening of right femur, impairs him to such a 
degree that he has the equivalent of a fracture of the 
surgical neck of the femur, with a false joint, or a 
nonunion, without loose motion, and weight bearing preserved 
with the aid of a brace, as required for a rating in excess 
of 30 percent under DC 5255.

A rating in excess of 30 percent is not warranted under any 
other potentially applicable diagnostic code.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a.

Under DC 5261, a 40 percent rating is warranted where there 
is a limitation of extension of the leg to 30 degrees.  In 
this case, the most recent examination report shows that the 
veteran's right leg has 0 degrees of extension.  Therefore, a 
rating in excess of 40 percent is not warranted under DC 
5003-5261.

In addition, under DC 5256, a 40 percent rating is 
contemplated where there is ankylosis of the knee in flexion 
between 10 and 20 degrees.  Under DC 5275, a 40 percent 
rating is warranted where there is a shortening of the bones 
of the lower extremity of 3 to 31/2 inches (7.6 to 8.9 cms.).  
The Board notes that although the VA examiner stated that the 
veteran's right knee was "slightly ankylosed" in the June 
1998 VA examination report, the veteran's right knee is not 
"ankylosed" within the meaning of the VA benefits law.  The 
U.S. Court of Veterans Appeals (Court) has stated that 
ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) 

(memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 
(1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995); see 
also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint).  In 
this case, the VA examination report indicates that the 
veteran's right knee has flexion to 0 degrees, and extension 
to 80 degrees.  Accordingly, the provisions of 38 C.F.R. Part 
4 which relate to ankylosed joints are not for application.  
Furthermore, in this case, the veteran has been granted 
service connection for a 11/2 inch shortening of the right leg, 
and as stated previously, his right leg has been shown to 
have 0 degrees of extension and 80 degrees of flexion.  
Accordingly, a rating in excess of 30 percent is not 
warranted under DC's 5256 or 5275.  

With regard to an evaluation in excess of 30 percent under 
DC's 5261 and 5275, the Board has considered whether the 
veteran's disability warrants additional compensation 
pursuant to 38 C.F.R. § 4.40 regarding functional loss due to 
pain, and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995); see also VAGCOPPREC 9-98 (Aug. 
14, 1998).  However, the veteran's functional loss due to leg 
muscle damage has been included in his evaluation under DC 
5313, and there is no objective evidence which otherwise 
shows that the functional loss due to his residuals of 
fracture, right femur with traumatic arthritis, right knee 
and 11/2 inch shortening of right femur, impairs him to such a 
degree that he has the equivalent of ankylosis of the knee in 
flexion between 10 and 20 degrees, or a limitation of 
extension of the leg to 30 degrees, as required for a rating 
in excess of 30 percent under DC's 5256 and 5261.  
Accordingly, a rating in excess of 30 percent is not 
warranted.  See 38 C.F.R. §§ 4.41, 4.71a, DC 5255. 


III.  Degenerative Joint Disease, Right Hip

The VA examination report, dated in June 1998, shows that the 
veteran complained of stiffness and restriction of his right 
hip.  As noted above, he reported that he had 

never used a cane, and he was noted to walk with a mild limp.  
On examination, there was a diminution of approximately 25 
percent in the range of motion of the hip in all directions, 
without observable pain or discomfort except for mild 
discomfort on inward rotation.  The relevant aspect of the 
impression in an accompanying X-ray report was slight early 
hypertrophic arthritic changes, especially on the right.  The 
relevant diagnosis in the examination report was slight, 
early degenerative arthritis, right hip, with mild functional 
limitation.  Minimal damage to the adductor and hamstring 
muscles of the right leg was noted, with a mild loss of 
muscle mass.  

The veteran's degenerative joint disease, right hip, is 
currently evaluated as 20 percent disabling under DC 5255.  
The most recent examination report shows that the examiner 
characterized the veteran's degenerative joint disease of the 
right hip as being productive of a mild functional 
limitation.  The veteran is shown to have a 25 percent 
diminution in the range of motion of his hip.  Based on the 
foregoing, the Board finds that the veteran's degenerative 
joint disease, right hip, more nearly approximates the 
criteria for a 20 percent rating under DC 5255.  
Specifically, he has right hip pain and a loss of motion 
which indicate that he has a moderate hip disability.  See 
38 C.F.R. § 4.71a, DC 5255.

Although the Board has considered whether an evaluation in 
excess of 20 percent may be warranted for functional loss due 
to pain and weakness, see DeLuca v Brown, 8 Vet. App. 202 
(1995); see also VAGCOPPREC 9-98 (Aug. 14, 1998), the Board 
points out that the veteran's functional loss due to leg 
muscle damage has been included in his evaluation for under 
DC 5313, and there is no objective evidence which otherwise 
shows that the functional loss due to his degenerative joint 
disease, right hip, impairs him to such a degree that he has 
the equivalent of a marked hip disability, as required for a 
rating in excess of 20 percent under DC 5255.

An evaluation in excess of 20 percent is not warranted under 
any other potentially applicable diagnostic code.  Under DC 
5003, degenerative arthritis established by 

X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a.  Under 
DC 5252, a 30 percent rating is warranted where flexion of 
the thigh is limited to 20 degrees.  In this case, the 
veteran's hip was noted to have a 25 percent diminution in 
the range of motion in all directions.  (The standard range 
of motion for the hip is flexion to 125 degrees and extension 
to 0 degrees.  38 C.F.R. § 4.71, Plate II).  Accordingly, the 
requisite degree of limitation of motion has not been shown, 
and a rating in excess of 20 percent for the veteran's 
degenerative joint disease, right hip, is not warranted.  

Under DC 5250, a 60 percent rating is warranted for ankylosis 
of the hip in a favorable position, in flexion at an angle 
between 20 degrees and 40 degrees, and slight adduction or 
abduction.  However, the veteran's hip is not shown to be 
ankylosed, and a 60 percent rating is therefore not 
warranted.  With regard to evaluations in excess of 20 
percent for degenerative joint disease of the right hip under 
DC's 5250 and 5252, the veteran's functional loss due to 
muscle damage has been evaluated under DC 5313, and there is 
no medical evidence of functional loss to otherwise support a 
conclusion that a rating in excess of 20 percent is warranted 
even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

D.  Conclusion

In reaching the decisions regarding an increased rating for 
the veteran's residuals of fracture, right femur with 
traumatic arthritis, right knee and 11/2 inch shortening of 
right femur, and his degenerative joint disease, right hip, 
the Board considered the benefit-of-the-doubt rule; however, 
as the preponderance of the evidence is against the 
appellant's claims, such rule is not for application in this 
case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1  Vet. 
App. 49 (1990). 




ORDER

An evaluation of 40 percent for residuals of a gunshot wound 
to the right leg, with involvement of Muscle Groups XIII, XIV 
and XV, is granted, subject to regulations governing the 
payment of monetary benefits.

An evaluation in excess of 30 percent for residuals of 
fracture, right femur with traumatic arthritis, right knee 
and 11/2 inch shortening of right femur, is denied.

An evaluation in excess of 20 percent for degenerative joint 
disease, right hip, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

